Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.      Claims 1-4, 6-8                   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2001/0041659 Becker et al.

Regarding claims 1 and 6:

Becker discloses encapsulating an herbicidal formulation.  The herbicidal formulation falls within the scope of the instantly claimed “active”.  See the instant specification, page 6, lines 1-9.  The biocides of the instant specification, page 6, line 5 encompass herbicidal formulations.  See Becker, the abstract and paragraphs [0001], [0005], [0007], [0046], [0047], and [0052].  Becker’s herbicidal formulation is encapsulated with a mixture of polyisocyanate and copolymer of styrenic-based repeat units and maleic anhydride wherein at least a portion of the maleic anhydride repeat units are neutralized.  See Becker, paragraphs [0009], [0015], 

Regarding claim 2:

Becker, paragraphs [0036], [0049], and [0052] disclose and exemplify polyisocyanates falling within the scope of those of the instant claim 2.

Regarding claim 3:

Becker, paragraphs [0037], [0038], [0049], and [0052] disclose and exemplify polyamines falling within the scope of those of the instant claim 3.

Regarding claim 4:

Becker, paragraph [0037] and [0038] disclose polyamines falling within the scope of those of the instant claim 4.

Regarding claim 7:

Becker, paragraphs [0023], [0049], and [0052] disclose and exemplify neutralizing agents which fall within the scope of the instant claim 7.

Regarding claim 8:

Becker, paragraph [0049] discloses an organic solvent based active which is clomazone.  The loss of material or non-encapsulated material would have made the encapsulation process too wasteful or ineffective if less than 60% of the clomazone was encapsulated.  It is therefore expected that the clomazone of Becker necessarily and inherently meets the broad range of the instant claim 8.  See MPEP 2112.

The products of the above discussed disclosures of Becker are the instantly claimed additives of the instant claims 1-4 and 6-8.

3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 6-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2010/0119679 Dihora et al.

Regarding claims 1 and 9:

Dihora discloses combining a perfume oil, which falls within the scope of the instantly claimed active according to the instant specification, page 6, lines 1-9, particularly noting the fragrances and perfumes of line 7, and isophorone diisocyanate.  This falls within the scope of the instant claim 9, the step of providing the oil phase containing an active, a solvent, and a polyisocyanate.  Note that the perfume is both the active and the solvent.  See Dihora, paragraph [0117].  Dihora then provides an aqueous phase with water and emulsifier.  The emulsifier may be ethylene maleic anhydride neutralized with sodium hydroxide.  See Dihora, paragraph [0045].  See Dihora, paragraph [0117].  This step is also the step of providing an aqueous dispersion or solution of maleic anhydride copolymer that is neutralized.  Dihora provides a polyamine to the emulsion.  See Dihora, paragraph [0118].  These components are mixed.  See Dihora, paragraph [0118].  Dihora, paragraph [0040].  This method encompasses the instant claim 9 and results in the product of the instant claim 1.

Dihora does not exemplify the above discussed method or disclose it with sufficient specificity to anticipate the instant claims 1 and 9.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to spray dry the product resulting from the method of Dihora, paragraphs 

Regarding claims 2 and 10:

The exemplified isophorone diisocyanate of Dihora falls within the scope of the instant claims 2 and 10.  The diisocyanates of Dihora, paragraph [0043] fall within the scope of the instant claims 2 and 10.

Regarding claims 3, 4, and 11:

The exemplified ethylenediamine of Dihora falls within the scope of the instant claims 3, 4, and 11.  

Regarding claims 6, 7, 14, and 15:

The exemplified sodium hydroxide neutralized ethylene maleic anhydride copolymer of Dihora falls within the scope of the instant claims 6, 7, 14, and 15.  

Regarding claim 8:



Regarding claim 12:

The perfume is described as oil which indicates that it is insoluble in water which falls within the scope of the relatively broad solubility range of the instant claim 12 necessarily and inherently.  See MPEP 2112.

5.       Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2010/0119679 Dihora et al., as applied to claims 1-4, 6-12, 14, and 15 in paragraph 4 above, in view of US Pat. Application Publication No. 2012/0302487 Armstrong et al.

The discussion of paragraph 4 above is repeated here in its entirety.

Dihora, paragraph [0066] discloses encapsulating bleach activators by their method.  Dihora does not describe the compounds of the instant claims 5 and 13.

It would have been obvious to one of ordinary skill in the art to perform the above discussed encapsulation and spray drying method of Dihora on the bleach activators of Dihora because Dihora broadly recites doing so at paragraph [0066] and to use the compounds of the instant claims 5 and 13 as these bleach activators of Dihora because Armstrong paragraph [0003] discloses tetraacetylethylenediamine to be a bleach activator and the particles of Dihora containing the tetraacetylethylenediamine would have been expected to give the bleach activation of the tetraacetylethylenediamine.


6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762